Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 07/30/2021. As directed by the amendment: independent claim 1 has been amended; new claim 9 is added; claims 2-3 have been cancelled and 5-7 are withdrawn.  Thus, claims 1, 4 and 8-9 are presently under examination in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Germann et al (2016/0341234).

 	For claim 1, Germann teaches a joining-member welding unit (abstract) (par.57) comprising: a first member made of metal (2 as shown in fig.4a) (par.174); a second member (1 as shown in fig.4a) overlapped with one surface of the first member (2 as shown in fig.4a) (par.173 and 174), the second member (1 as shown in fig.4a) having a constant diameter (the walls of the second member is constant as shown in fig.4a) through-hole (11 as shown in fig.4a) defined by an inner wall surface of the second member (1 as shown in fig.4a) and bounded at a bottom end by the one surface of the first member (2 as shown in fig.4a) (at the bottom portion of element 1 is bonded to the top portion of element 2 as shown in fig.4a), the inner wall surface of the second member (1 as shown in fig.4a) and the one surface of the first member defining a recessed portion (11 as shown in fig.4a) (the opening 11 as shown in fig.4a is the same as the opening 16 as shown in applicant’s fig.1) (par.173); a joining member (connector 3 as shown in fig.4a) made of the same kind of metal as the metal of the first member 
wherein a protruding length (the length of elements 4 or 5 as shown in fig.4a) of the protruding portion is larger than a depth of the recessed portion (the hole 11 between the walls of element 1 is smaller than the length of element 4 and 5 as shown in fig.4a) , the protruding length (the length of elements 4 or 5 as shown in fig.4a) being a length by which the protruding portion (4 or 5 as shown in fig.4a) protrudes from the large-diameter plate portion (3 as shown in fig.4a); and  
wherein an engagement recessed portion (the recess portion of top part of element 3 in figure 4a) to be engaged with the holding portion is provided in a surface (the top surface of element 3 in figure 4a) of the large-diameter plate portion (3 as 
Further, Applicant places no criticality on the limitation of “the thickness of large-diameter plate portion and depth that is smaller than a maximum thickness of the large-diameter plate portion”, indicating simply that the distance “may” be within the claimed ranges (specification pp. [0038 and 0046]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the Germann by making the depth that is smaller than a maximum thickness of the large-diameter plate portion as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

    PNG
    media_image1.png
    351
    364
    media_image1.png
    Greyscale

For claim 8, Germann further teaches wherein the protruding portion (5 as shown in fig.24) includes an apex portion (the bottom portion of 5 as shown in fig.24) where the protruding portion tapers to a vertex at a lowermost point of the protruding portion (5 as shown in fig.24), the apex portion (the bottom portion of 5 as shown in fig.24) contacting the one surface of the first member (2 as shown in fig.24).
For claim 9, Germann further teaches wherein a height of the protruding portion (the height of element 12 as shown in fig.5) is smaller than twice a depth of the through hole (the hole thru element 28 as shown in fig.5) (par.79, lines 20-35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Germann et al (2016/0341234) as applied to claims above, and further in view of Zeller et al (4478669).
Germann teaches all the limitation as previously set forth except for wherein the holding portion of the welder is a vacuum holding portion configured to hold the joining member by vacuum suction.

 	Therefore, it would have been obvious to one ordinary skill in the art, before the effective filling date of the claimed invention, to modify the jointing member of Germann with vacuum suction as taught by Zeller in order to provide constant holding force during operation by applying forcing means through air conduit (Zeller, col.3, lines 26-27).

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Germann does that through hole is not bonded at a bottom end the one surface of the first member. However, examiner respectfully disagrees with applicant because Germann teaches and shows in figure 4a, that the bottom of each ends of element 1 is bonded to the top surface ends of element 2 as shown in figure 4a.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        112321